 

Case 1:19-cv-04746-GBD Document 37 Filed 09/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a a ee xX
MARGARITO FERNANDEZ RODRIGUEZ, :
individually and on behalf od others similarly situated, :
ORDER

Plaintiff, :

: 19 Civ. 4746 (GBD)
-against- :
SMA DELI GROCERY, CORP. et al.,
Defendants.
we ee eee eee ee x

GEORGE B. DANIELS, United States District Judge:

The final pretrial conference scheduled for September 15, 2020 is adjourned to October 20,

2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

September 2, 2020
Gris, B. Dovel

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
